DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Application filed May 11, 2020.
	Claims 1-15 are pending.  Claims 1 and 10 are independent.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 received on May 25, 2020.
Information Disclosure Statement
	Acknowledgment is made of applicant’s Information Disclosure Statement (IDS) filed on May 11, 2020.  This IDS has been considered.
Drawings
Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  See MPEP 606.
 Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida (U.S. 2018/0277180).
	Regarding independent claim 1, Yoshida discloses a semiconductor memory device (Fig. 1: 100-0/100-1) configured to operated under control of a controller (Fig. 1: 200), and the semiconductor memory device (Fig. 1: 100-0/100-1) comprising:
	a control logic (Fig. 2: 111); and
	a data input and output (input/output) circuit (Fig. 2: 110).

	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited.  MPEP 2112.01(I).
	Regarding claim 9, Yoshida discloses the limitations with respect to claim 1.
	Yoshida’s semiconductor memory device is substantially identical in structure to the claimed “semiconductor memory device,” where the differences reside only in the remaining limitations relating to function of “wherein an output command of the logic data is any one of a ReadID command and a Get Feature command.”
	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited.  MPEP 2112.01(I).
Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 2, there is no teaching or suggestion in the prior art of record to provide the recited control logic comprises: logic data storage configured to store the logic data; a circular data generator configured to generate a plurality of pieces of circular data corresponding to a plurality of warm-up cycles based on the logic data, and output the circular data to the data input/output circuit; a parameter storage configured to store a set warm-up cycle value; and a control signal generator configured to generate a control signal for controlling an operation of the data input/output circuit based on the set warm-up cycle value.
Claims 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 10, there is no teaching or suggestion in the prior art of record to provide the recited steps of generating a plurality of pieces of circular data based on the logic data; selecting circular data corresponding to a set warm-up cycle among the plurality of pieces circular data; and outputting the selected circular data, in combination with the other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877.  The examiner can normally be reached on 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/           Primary Examiner, Art Unit 2825